DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how both the first and second half of the cells can be located between the cold plate and first or second conductor plate assembly because the specification describes that each module has the conductor plate assembly on top of the cells and the cold plate at the bottom of the top formed module.  Therefore, the top module would have the cells between the conductor plate assembly and the cold plate, but the cells of the bottom module would just be between the conductor plate assembly and the bottom structural portion of the module.  There would be nothing between the cold plate and the conductor plate assembly of the bottom module.  Thus, claim 11 needs to be amended to recite what is taught in the specification and drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 20 and 39-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent Publication 2018/0190960).
Harris discloses an interconnect assembly for electrically connecting a plurality of cells of a battery pack of a vehicle comprising a plurality of interconnect layers, each interconnect layer comprising a plurality of plate segments, wherein each plate segment has windows that include tabs extending into the window for connection with a battery cell (Paragraphs 0084, 0104-0110, Figs. 2A-2F), as recited in claims 1, 20 and 39 of the present invention.  Harris shows in Figs. 2A-2F that the plurality of plate segments can be in the same plane or in different planes when they are in first and second layers, as recited in claims 9, 10, 47 and 48 of the present invention.  Harris also discloses that the 
Although Harris does not specifically teach the arrangement of edge or center fusible and non-fusible tabs as claims 1-8, 12, 20 and 39-46 of the present invention, Harris does teach that the tabs can be arranged so that each window has an edge and/or center tab (Paragraphs 0120-0124, 0142-0149).  It would have been obvious to one of ordinary skill in the art that this could mean that each plate segment could have an edge tab, a center tab or both in order for the different layers to line up and provide the desired combination of tabs for each individual cell.
Additionally, Harris teaches that the fusible tabs can be chosen for different areas so that different portions of the battery pack can be cut off if there is a short circuit (Paragraph 0183) It would have been obvious to one of ordinary skill in the art from this teaching that the fusible tabs could be either on edges or at the center of the cell and that they can be present at each plate segment or on every other plate segment depending on the desired arrangement of the battery pack and the need for safety points.
6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Patent Publication 2018/0190960) in view of Zhu (WO Publication 2017-088719).
The teachings of Harris have been discussed in paragraph 5 above.

Zhu discloses a battery pack for a vehicle comprising: a first battery module comprising a plurality of cells on a tray and a second battery module comprising a plurality of cells on top of the first battery module, wherein a cooling plate is formed on the bottom of the second battery module (Abstract), as recited in claim 11 of the present invention.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the battery assembly of Harris could be combined with a second battery assembly with a cold plate in between because Zhu teaches that a combination of battery modules to form a larger battery pack may be needed to efficiently run certain vehicles and that the cold plate in between the modules efficiently cools both battery modules at the same time.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722